 

Case 3:20-cv-00289-BJD-PDB Document? Filed 07/23/20 Page 1 of 11 PagelD 46

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

 

   
  
 

 

 

for the
Midd fe __ District of Horrala_
Pa Kkcwl lle Division
&
) Case No. 319 -<Vv-agT- JP 2
A Z ) (to be filled in by the Clerk's Office)
t ~
Plaintiffs) - oS - 5S
(Write the full name of each plaintiff who is filing this complaint. Pe ma
If the names of all the plaintiffs cannot fit in the space above, ) gm =
please write “see attached” in the space and attach an additional ) ‘ Se & =n
. . wa ! }
page with the full list of names.) ) mo est
<mWV
. . ~V~ ) mo “ od CF
CENTURIEN Mid ict, Lhe, et Aly ) Te! oy m
DLUALENIS Figvaag/9 Us ) ou ore
- h, 2 = coy ne
CL A554, Dacryz-midcah UkET?. 5 3
Defendant(s) “SE

(Write the full name of each defendant who is being sued. If the
names of ail the defendants cannot fit in the space above, please
write “see attached” in the space and atiach an additional page
with the full list of names. Do nat include addresses here.)

A M ended COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

 

 

- (Prisoner Complaint) Y
(ith Dewsnd for Tuky TAB
NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page lof 11
Case 3:20-cv-00289-BJD-PDB Document 7 Filed 07/23/20 Page 2 of 11 PagelD 47

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
1 The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

needed.
¢
Name Lankan Ll Dekes
All other names by which
you have been known:
ID Number OP BYGY IS
Current Institution SUWANNEE Copter ined WEILTDIE AWN EH ;
Address CY US Ww, z,
City State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (ifknown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

¢ -
Name CE, ON “eth, ALE _
Job or Title (if known) Medictl CanTR#éIat Te Stare of Fheride
Shield Number
Employer DEPT; of COP ECT IENS
Address STC AS Hoy WC
= 7
Live Cag, El, B2L62
Cith State Zip Code

USI Individual capacity Xx Official capacity

Defendant No. 2

 

 

 

Name Dk Alexis - WG LieeO3
Job or Title (if known) Oo LAL 4

Shield Number

Employer cease Medith, LL:
Address Sow suuNeie oD AMEX

 

S064 Sty, live ath Hh. F206
City

State Zip Cade
pa Individual capacity Y Official capacity

Page 2 of 11
 

Pro

I.

Case 3:20-cv-00289-BJD-PDB Document 7 Filed 07/23/20 Page 3 of 11 PagelD 48

Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

 

 

 

Defendant No. Xx
Name DA BASS - -
Vs } Job or Title @rémown Mtedicrk potteector at tor betrewT Sahynces:
Shield Number . .
Employer Cent MEdiethy LL,
Address Ruceing pnd mediech carer ban Bex 6aF
Ahake. Luifae.- FL.
City State Zip Code
Individual capacity Official capacity
Defendant No. ol
Name _ bk KE Cruz.
WN Job or Title (if known) _Medicsl prteTo 2.
Shield Number
Employer CENT tka Medics J 4LLa
Address Suwanee <0» Ayer SACL LS, Hey 92
Live One FL. ___ BA4GLO.

City State Zip Code
I Individual capacity [Mf official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]}.” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

B.

C.

Are you bringing suit against (check alf that apply):
L] Federal officials (a Bivens claim)
peal State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
L ARA THe xt hesctnig iy bes of Mobility, Aecrim nigra.
2, 9% AMEN UShe- CHV ek tad oneseph fai + setteng VEY baeare ead Phun.
2 WAAmend usc. Dxcrinvgrn heading Te AddkiT iinet bi teheug /Toky +
of, Leheh iliienia peT~ Sec G2 24 13+ S794

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Pro Se J4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Ill.

Case 3:20-cv-00289-BJD-PDB Document 7 Filed 07/23/20 Page 4 of 11 PagelD 49

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any

 

D.
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check ali that apply):

Hokooo

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain) ‘

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

B.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

See ATIBLAMENT ONE,

 

If the events giving rise to your claim arose in an institution, describe where and when they arose.

See ATIATeMENT ONE-TEE

Page 4 of 11
Case 3:20-cv-00289-BJD-PDB Document 7 Filed 07/23/20 Page 5 of 11 PagelD 50

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?
to (res ant
AugosT 31, 201 ¥
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)

See ATTATCUMENT oN E- eB

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Cre 4 TI ATOAMENT ONEDE

 

VI. ——iRelief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

SEZ ATIBTCAMENT ONE ~ LT

 

Page 5 of 11
Case 3:20-cv-00289-BJD-PDB Document 7 Filed 07/23/20 Page 6 of 11 PagelD 51

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
red Yes
I No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the

events giving rise to your claim(s). -
Florida DEFT, of Cnr beTIONS, SOLAW NER, CoE, AN Wen (Ind Lcz1enG 7M o

Medics CEenTEh, Lake BiITb& Fh.

 

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes
C] No

[] Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

& Yes
[ ] No
C] Do not know

If yes, which claim(s)?

All of THE phove Lpas;

 

Page 6 of 11
Case 3:20-cv-00289-BJD-PDB Document 7 Filed 07/23/20 Page 7 of 11 PagelD 52

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

WY Yes
[ ] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

C] Yes
[] No

E. If you did file a grievance:

1 Mpeg roa ee wie emf. ad AM oTheen Werirerrens LK,

 

2. What did you claim in your grievance?
Denial. of Medical CARE

3. What was the result, if any? .
Conllers DEN (AI- eh Medi tl. CARE

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)
Followed ALL Administrative Proce abohes And tiled ft /1 gr evarc€ fpge beds

Jo TAE highest beviewW Level o f Florida PEPT 2 f Corr Ec 7ans
Talahass ee, PL

Page 7of 11
Case 3:20-cv-00289-BJD-PDB Document 7 Filed 07/23/20 Page 8 of 11 PagelD 53

Pro Sc 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

F. If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

 

2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative bk fore.

remedies. h ZA ml. Times AT insT/TUTN Levels
: T ter °
o Ce eT TRAE hevel-TAHA HOSS EE Sacreipyy , PEPIV 2
OCR

COIPECTTONS » ,
Sze Altatched GLIEUANCE DéeuMENTS ,

é
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

] Yes
No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 3:20-cv-00289-BJD-PDB Document 7 Filed 07/23/20 Page 9 of 11 PagelD 54

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this

ction? - on cr ?
“we — tte hae bled AnoThet, LAwseiT conce ening SAME UNCAIE;

PX ves rae FERING fge7s And ReslondEnTs:

\
_y No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiffs) Q Jog DERks ;
Defendant(s) CENTURION MedicAd. ) A OAKS ) DR. Guzman fod “9 42Z

D2, Spson brenes—CaFineh i
2. Court (if federal court, name the district; if state court, name the county and State)
; © ie, — 7 e

o €

3. Docket or index number

lo! IG-CV-000 YET-P. CBEST

4. Name of Judge assigned to your case

mag istlabe Turdy LG faylan And EX KIA

5. Approximate date of filing lawsuit

Meech AZ, 2ST

6. Is the case still pending?

Xl ves
[] No

If no, give the approximate date of disposition.

 

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
Case 3:20-cv-00289-BJD-PDB Document7 Filed 07/23/20 Page 10 of 11 PagelD 55

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

oh Yes
L] No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (Jf there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiffis) J pw DELES
Defendant(s) ° Medical. EZAL,

2. Court (if federal court, name the district; if state court, name the county and State)

t IL, T~ Nor? ST fo fe fu, stn
3. Docket or index number

3t/S=CY-F)-M W)— GPT
4. Name of Judge assigned to your case
_ Bhackwell

5. Approximate date of filing lawsuit

MALch DOG
6. Is the case still pending?

[J Yes
x No

If no, give the approximate date of disposition

 

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Sriled oT of! Cov Al:

 

Page 10 of 11
Case 3:20-cv-00289-BJD-PDB Document 7 Filed 07/23/20 Page 11 of 11 PagelD 56

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

1X,

Certification and Closing

)
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a:
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A.

For Parties Without an Attorney

] agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.
Date of signing:

Signature of Plaintiff baharate

Printed Name of Plaintiff LARIIN DEREKS
Prison Identification # A SYIVIS”

 

 

 

 

. ~ ~ }
Prison Address SUWANNEE CotNtTjavAh INSTITUTE {ANNEX y SYOV US Hey Fe
Br Lie onk Fh
City State Zip Code
For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 13 of 11
